DETAILED ACTION
Status of the Application
Receipt of the Response and Amendment after Final Office Action filed 08/22/2022 is acknowledged.
The rejections in the Final Office Action filed 04/22/2022 are maintained as written therein.
The status of the claims upon entry of the present amendment stands as follows:
Pending claims:				1-19
Withdrawn claims: 				None
Previously cancelled claims: 		None
Newly cancelled claims:			None
Amended claims: 				None
New claims: 					None
Claims currently under consideration:	1-19
Currently rejected claims:			1-19
Allowed claims:				None
Response to Arguments
Claim Rejections – 35 U.S.C. §102(a)(1) of claims 1-2, 4-5, 8, 10-13, 15-17, and 19 over Kapchie; 35 U.S.C. §103 of claim 3 over Kapchie and Hartman; claims 6, 9, 14, and 18 over Kapchie; claim 7 over Kapchie and Bates: Applicant’s arguments have been fully considered and are considered unpersuasive.
Applicant argued that Kapchie fails to disclose or at least suggest a composition comprising less than 0.001 wt.% of emulsifiers having a molecular weight below 1500 Dalton as recited by independent claims 1, 14, and 15.  Applicant stated that Kapchie teaches a dairy beverage that contains 0.05-0.15 wt.% emulsifier on page 2, lines 14-17 and teaches diacetyl tartaric acid ester of mono- and di-glycerides as an emulsifier in Example 14.  Applicant noted that this emulsifier has a molecular mass below 1500 Dalton and therefore, Kapchie teaches away from the claimed invention.  Applicant stated that the instant beverage does not require “emulsifiers that may be badly perceived by consumers” and that the diacetyl tartaric acid ester of mono- and di-glycerides of Kapchie are categorized as such.  Applicant argued that Kapchie does not appreciate the consumer perception of some emulsifiers and does not teach how a person of ordinary skill in the art may obtain a suitably aerated beverage without the use of such emulsifiers as it discloses that such emulsifiers directly affect “shelf-life stability and aeration property after shaking the beverage” on page 4, lines 13-16.  Applicant stated that since Kapchie discourages forming a composition comprising less than 0.001 wt.% of emulsifiers with a molecular mass below 1500 Dalton and encourages the use of at least 0.05 wt.% emulsifier, Kapchie teaches away from the claimed invention and a skilled artisan would not have arrived at the claimed invention from Kapchie (Applicant’s Remarks, page 6, paragraph 3 – page 7, paragraph 5).
However, “[d]isclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).  Furthermore, "[t]he prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed…." In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004).” MPEP 2123.II.  In the present case, although Kapchie exemplifies diacetyl tartaric acid ester of mono- and di-glycerides as an emulsifier in one of its examples, Kapchie broadly discloses emulsifiers other than diacetyl tartaric acid ester of mono- and di-glycerides on page 4, lines 10-12, including emulsifying starches.  The disclosure of diacetyl tartaric acid ester of mono- and di-glycerides in Kapchie does not constitute a teaching away from any of the other emulsifier alternatives as Kapchie does not criticize, discredit, or otherwise discourage the use of the emulsifier alternatives.  In response to the assertion that Kapchie does not appreciate the perception of some emulsifiers, there is no requirement for the prior art to recognize such a feature, especially wherein the prior art teaches all features of the product as required by claim 1.  Furthermore, since Kapchie discloses emulsifiers other than diacetyl tartaric acid ester of mono- and di-glycerides, Kapchie teaches a person of ordinary skill in the art to obtain a suitably aerated beverage without the use of emulsifiers that are asserted to be poorly perceived by consumers.  In response to the assertion that Kapchie discourages forming a composition comprising less than 0.001 wt.% of emulsifiers with a molecular mass below 1500 Dalton and encourages the use of at least 0.05 wt.% emulsifier, Kapchie teaches the composition comprises emulsifying starches as the emulsifier (page 4, line 12).  Although Kapchie does not disclose the molecular mass of the emulsifying starch, the emulsifying starch disclosed by Kapchie is categorized as being part of the claimed starch component; therefore, the composition of Kapchie comprises less than 0.001 wt.% of emulsifiers with a molecular mass below 1500 Dalton.
Applicant argued that Kapchie teaches the emulsifying starches as the emulsifier and that the skilled artisan would not disregard this teaching to omit emulsifying starches when considering the amount/concentration of emulsifiers without hindsight.  Applicant stated that the other cited prior art references do not remedy the deficiency of Kapchie and therefore, a skilled practitioner would not have modified Kapchie with these references to arrive at the present claims (Applicant’s Remarks, page 7, paragraph 6 – page 8, paragraph 4).
In response to Applicant's argument that the Examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  Furthermore, the Examiner stated that the emulsifying starch taught by Kapchie is categorized as being part of the claimed starch component, not that the emulsifying starch is omitted from the composition.  Since Kapchie has been shown to teach the all features of the independent claims, Applicant’s arguments are unpersuasive and the rejections of the claims are maintained as written in the Final Office Action filed 04/22/2022.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kelly Kershaw whose telephone number is (571)272-2847. The examiner can normally be reached Monday - Thursday 9:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEFFREY P MORNHINWEG/Primary Examiner, Art Unit 1793                                                                                                                                                                                                        



/KELLY P KERSHAW/Examiner, Art Unit 1791